In a paternity proceeding pursuant to Family Court Act article 5, the petitioner appeals from an order of the Family Court, Queens County (DePhillips, J.), dated January 13, 2006, which dismissed his petition with prejudice.
Ordered that the order is affirmed, without costs or disbursements.
The petitioner has no constitutional or statutory right to counsel in the instant paternity proceeding (see Family Ct Act § 262 [a] [viii]; Andre v Warren, 248 AD2d 271, 271 [1998]; Department of Social Servs. v Trustum C.D., 97 AD2d 831, 831 [1983]). Crane, J.P, Goldstein, Lifson and Garni, JJ., concur.